Opinion op the Court by
Chiep Justice Sampson — -
Reversing.
Appellees Atkinsons brought this action for a cancellation of an oil and gas lease, executed by them on January 29th, 1917, to C. S. Shearer, superintendent of the Bennett Oil & Gas Company. The contract provided that the lessee should commence a well on the premises within four months from date thereof, or pay a nominal rental quarterly in advance. No well was commenced on the premises. So far as the averments of the petition go appellant Allgood was not a lessee or sublessee, nor an assignee in whole or in part of the said lease. It *230fact lie is not connected in any way with- the said lease so far as the petition, shows.
Allgood was summoned ás a party defendant but made no defense. Judgment was entered as to him cancelling the lease. As the' petition fails to -state _ a cause of action against appellant Allgood in that it fails to show that he had any connection whatever with the lease, or that he made claim to rights under it, or was doing anything whatever to cast a cloud upon the title of the Atkinsons, it was error for the trial court to enter a default judgment against Allgood, canceling the lease and adjudging him to pay the cost. Humphrey v.Walton, 2 Bush 582.
For the reasons indicated the judgment is reversed.
Judgment reversed.